OPINION OF THE COURT — by the
Hon. J. R. NICHOLSON.
This was an appeal from the Probate Court of Warren county.
Martha Cook, the widow of Foster Cook, deceased, filed her petition in the Probate Court of Warren county, for dower — setting, forth that her husband, Foster Cook, died, siezed and possessed of several tracts of land, which were particularly designated in her petition. She further set forth in said petition, that her said husband, in his life time, had sold and conveyed several other tracts oí land during coverture, to which she had never relinquished her dower, and in which she also claimed her dower, and prayed that it might be set off by metes and bounds according to law. The Probate Court ordered a writ of dower to issue to the sheriff, appointing five discreet freeholders to mark and lay off by proper metes and bounds, the said Martha’s dower in the said tracts of land described in her petition. The commissioners proceeded to the discharge of their duties, and marked and laid off by metes and bounds the whole quantity of said dower on one tract of land, to wit — on section No. II, containing 645 acres, which said tract had been purchased by the said Alvarez Fisk. The quantity of acres which of right was coming to the said Martha, from the whole of said tracts of land, was 476 acres — which quantity the said commissioners *477marked out and laid off by proper metes and bounds, from the said tract of 645 acres, belonging to the said Fisk, as aforesaid: From which report of tho said commissioners the said Fisk appealed to this court.
The only question for the court to decide in this case is, whether a widow, who iá entitled to dower in several different tracts of land, shall be permitted to take the whole off of one tract., If the husband during cover-ture, had conveyed several distinct tracts of land to separate individuals, in which the wife had not relinquished her dower, it would be extremely unjust that she should take the whole of her dower to which she might be entitled in the several distinct tracts, out of one entire tract. It is therefore, the opinion of the court, that the Probate Court of Warren county erred in overruling the defendant’s objections to the report of the commissioners. The order of the Orphan’s Court, overruling the motion to set aside the report of the commissioners, is therefore reversed, and the report set aside,'and the cause remanded for further proceedings on the petition.
All the Judges concurred.